Opinion issued May 7, 2009









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00326-CR 
         01-09-00327-CR
____________

JEFFERY BROOKS DAWSEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court 
Jefferson County, Texas
Trial Court Cause Nos. 89836 and 92373



MEMORANDUM  OPINION
 On April 27, 2009, appellant, Jeffrey Brooks Dawsey, filed, in each of the
above-referenced appeals, a motion to dismiss.  The motions comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motions are granted and
the appeals are dismissed. 
	The Clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).